 384DECISIONSOF NATIONALLABOR RELATIONS BOARDAlamo Lumber CompanyandTeamsters,Chauffeurs,Warehousemen,Helpers and Food ProcessorsLocal Union No.657, a/w International Brother-hood of Teamsters,Chauffeurs,Warehousemen &Helpers of America.Case 23-CA-3695December21, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSUpon a charge filed on July 13, 1970, by Teamsters,Chauffeurs, Warehousemen, Helpers and Food Proc-essors,LocalUnion No. 657, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, herein called the Union,and duly served on Alamo Lumber Company, hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 23, issued a complaint on August7, 1970, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaintallegesin substance that on May 13, 1970,following a Board election in Cases 23-RC-3380 and23-RM-239 the Union was duly certified as theexclusive collective-bargaining representative of Res-pondent's employees in the unit found appropriate;'and that, commencing on or about May 22, 1970, andon July 3, 1970, and at all times thereafter, Respon-dent has refused, and continues to date to refuse, tobargain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On August 28,1970,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.2On September 21, 1970, counsel for the GeneralCounsel filed directly with the Board a Motion forIOfficial notice is taken of the record in the representation proceeding,Cases 23-RC-3380 and23-RM-239 as theterm "record"isdefined inSecs 102 68 and 102 69(f)of the Board's Rules and Regulations, Series 8,as amendedSeeLTV Electrosystems, Inc,166 NLRB938, enfd.388 F 2d683 (C A 4,1968),Golden Age BeverageCo,167 NLRB 151,Intertype CovPenello,269 F.Supp 573 (D.C Va, 1967),Follett Corp,164 NLRB 378,enfd 397 F 2d 91 (C A 7,1968), Sec 9(d) of the NLRA2On August 28, 1970,Respondent also filed a Motion to DismissComplaint which was referredby theRegionalDirectortoa TrialExaminer for rulingthereonTheRespondent alleged therein that theGeneral Counsel issued a complainton August 7, 1970,despite hisagreement not to act upon this charge herein until after the Board hadSummary Judgment. Subsequently, on September 25,1970, the Board issued an Order transferring theproceeding to the Board and a Notice to Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice to Show Cause and theGeneral Counsel filed a Memorandum in Support ofMotion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentThe record establishes that, pursuant to a Decisionand Direction of Election issued on March 5, 1970, bythe Regional Director for the Board's Region 23, anelection was conducted on April 2, 1970, in which amajority of the employees of the Respondent in theappropriate unit selected the Union as its representa-tive for the purposes of collective bargaining.3 OnApril 7, 1970, the Respondent filed timely Objectionsto Conduct of Election. In his Supplemental Decisionand Order and Certification of Representative datedMay 13, 1970, the Regional Director overruled theobjections as being without merit and certified theUnion as the exclusive representative of all employeesin the appropriate unit for the purposes of collectivebargaining.On June 1, 1970, the Respondent filed a Request forReview of the Regional Director's action entitledBrief and Argument of Exceptions to the RegionalDirector's Supplemental Decision, and CertificationofRepresentative.This Request for Review wasdenied by the Board by Order dated June 16, 1970, onthe ground that no substantial issue warranting reviewhad been raised. Thereafter the Respondent againsought review, filing with the Board on July 20, 1970,itsEmployer's petition to reopen record and reconsid-er decision and certification of representative on basisof newly discovered evidence. By Order dated August10, 1970, the Board denied the Respondent's petitionas lacking in merit.ruledupontheRespondent'smotion toreopen therecord in therepresentationcasesThesame date that theGeneral Counselissued thecomplaint,theBoard denied the Respondent'smotion to reopenThereafter, on September11, 1970, after considering the submissions bytheRespondent and the General Counsel,TrialExaminerCharlesWSchneider issued an Order DenyingMotion to Dismiss Complaint For thereasons statedin that Order,and particularly in viewof the lack ofprejudice tothe Respondent, the Boardaffirms the Trial Examiner's rulingand adopts his Order3Of the approximatelynine eligible voters, nine castvalid ballots ofwhich six were for the Union and threewere cast against theUnion Therewere no void or challenged ballots187 NLRB No. 48 ALAMO LUMBER CO.385In its answer to the complaint, the Respondentadmitted it received the two requests to bargain madeby the Union on or about May 15 and June 22, 1970.Inaddition,attached to the General Counsel'sMotion for Summary Judgment are two subsequentlettersdatedAugust 14 and September 9, 1970,requesting the Respondent to bargain with the Union.In its response to Notice to Show Cause, theRespondent does not controvert or dispute the factthat these letters were also sent by the Union andreceived by the Respondent and therefore, they standas admitted. Although denying that it refused tobargain, theRespondentin itsresponse did notdisavow a letter of September 15, 1970, also attachedto the General Counsel's Motion, in which it allegedlyrefused to accept a settlement offer, and therefore thatletter stands as admitted. This refusal to accept thesettlement offer establishes a refusal to bargain.Further, absent an affirmative showing that theRespondent had responded or intended to respond toany of the requests to bargain with the Union asalleged in the complaint and attached to the GeneralCounsel's Motion, the Respondent must be deemed tohave failed to honor these requests and therefore tohave failed and refused to bargain with the Union asalleged in the complaint.4While both in its answer to the complaint and in itsresponse to the Notice to Show Cause, the Respon-dent has attempted to relitigate the issues raised in theprior representation proceedings, its basic contention,originally raised in its objections, is that the Certifica-tion of Representative is invalid because the RegionalDirector's failure to follow an alleged policy ofRegion 23 of using bilingual (Spanish-English)notices of election and ballots when a substantialnumber of eligible voters have Spanish surnames. Inhis Supplemental Decision overruling the Respon-dent's objections, the Regional Director noted thateven though all the eligible voters in the electionherein had Spanish surnames and despite the Respon-dent's knowledge of circumstances giving rise to analleged need for bilingual ballots, it made no requesttherefor, and did not raise the issue until after theelection had been conducted. In addition, the Region-alDirector's investigation revealed that five of thenine employees who voted in the election could read,write, speak, and understand English, and that theremaining employee voters, while not versed in theEnglish language, were able to identify a ballot like4May Department Stores Company,186 NLRB No17,Carl SimpsonBuick,161 NLRB 13895The decisions inMarriott In-Fbte ServicesDivisionof Marriott Corp vN L R B417F 2d 563 (C A 5), andFibreLeatherManufacturingCorporation,167NLRB 393, relied on by theRespondent aredistinguishable from the instant case whereneither partyrequestedSpanish-Englishballots priorto the electionWhere suchrequests aremade,the RegionalDirector providesbilingual notices and ballotsthe one used in the election and were able tounderstand its use and how to mark it in order toexpress their choice. The Regional Director properlyconcluded, therefore, that the failure to use bilingualballots in the election did not provide sufficientgrounds for setting aside the election.5As indicated above, the Board, on June 16 andAugust 10, 1970, denied the Respondent's Requestsfor Review of the Regional Director's certification aslacking in merit and not warranting review in thisproceeding.We have also made an independentreview of the record in the representation Cases23-RC-3380 and 23-RM-239, and we hold that theRegional Director's findings and conclusions therein,particularlywith respect to the issue of bilingualballots are correct and we reaffirm our denials of theRespondent's petitions for review.6It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a Respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have been raisedin a prior representation proceeding.?All issues raised by the Respondent in this proceed-ing were or could have been raised in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Texas Corporation having anoffice and place of business in Laredo, Texas, where itisengaged in the manufacture and sale of concreteproducts. In the representation Cases 23-RC-3380and 23-RM-239, the Respondent stipulated thatduring the preceding 12 months it purchased goodsand services having a valuein excessof $50,000directly from points outside the State of Texas and the6 In view ofour present independent review of the record in therepresentation proceeding,the Respondent's procedural arguments againstgranting summaryjudgment herein based upon the decisioninPepsi-ColaBuffaloBottlingCompany v N L R B,409 F2d 676 (C A 2) cert denied396 U S 904are without merit7SeePittsburgh P l a t e GlassCo v NLRB,313 U S146, 162(1941),Rules and Regulations of the Board,Secs.102 67(f) and102 69(c) 386DECISIONSOF NATIONALLABOR RELATIONS BOARDRegionalDirector found that the Respondent isengaged in commerce within the meaning ofthe Act.We find,on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act,and that itwilleffectuate the policiesof the Actto assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDTeamsters,Chauffeurs,Warehousemen,Helpersand Food ProcessorsLocal Union No. 657, a/wInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America is a labororganization within the meaning of Section 2(5) of theAct.B.The Request To Bargain and Respondent'sRefusalCommencing on or about May 15, 1970, and onJune 22, 1970, and at all times thereafter, the Unionhas requested the Respondent to bargain collectivelywith it as the exclusive collective-bargaining repre-sentative of all the employees in the above-describedunit. Commencing on or about May 22, 1970, and onJuly 3,1970, and continuing at all times thereafter todate,the Respondent has refused,and continues torefuse,to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly,we find that the Respondent has, sinceMay 22, 1970, and on July 3, 1970, and at all timesthereafter, refused to bargain collectively with theUnion as the exclusive representative of the employ-ees in the appropriate unit, and that,by such refusal,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.III.UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees andtruckdrivers employed by the Employer at its plantlocated on Mann Road, Laredo, Texas, excludingguards, professional employees, technical em-ployees,office clerical employees,and supervisorsas definedin the Act.2.The certificationOn April 2, 1970, a majority of the employees ofRespondent in said unit,in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 23 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective bargaining representative of the employeesin said uniton May 13, 1970, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with its operationsdescribed in section 1, above,have a close,intimate,and substantial relationship to trade,traffic,andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act,we shallorder that it cease and desist therefrom,and, uponrequest,bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit and,if an understanding is reached,embody suchunderstanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 ALAMO LUMBER CO.387U.S. 817;Burnett ConstructionCompany,149 NLRB1419, 1421,enfd. 350 F.2d 57 (C.A. 10).The Board,upon the basis of the foregoing facts andthe entire record,makes the following:CONCLUSIONS OF LAW1.Alamo Lumber Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Teamsters, Chauffeurs, Warehousemen, Help-ers and Food Processors Local Union No. 657, a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America is a labororganization within the meaning of Section 2(5) of theAct.3.The following employees of the Respondentconstitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees andtruckdrivers employed by the Employer at its plantlocated on Mann Road, Laredo, Texas, excludingguards, professional employees, technical employ-ees, office clerical employees, and supervisors asdefined in the act.4.SinceMay 13, 1970, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about May 22, 1970, and onJuly 3, 1970, and at all times thereafter, to bargaincollectively with the above-named labor organizationas the exclusive bargaining representative of all theemployees of Respondent in the appropriate unit,Respondent had engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.Alamo Lumber Company,its officers,agents,succes-sors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment, with Teamsters, Chauffeurs, Ware-housemen, Helpers and Food Processors Local UnionNo. 657, a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers ofAmerica as the exclusive bargaining representative ofits employees in the following appropriate unit:All production and maintenance employees andtruckdrivers employed by the Employer at its plantlocated on Mann Road, Laredo, Texas, excludingguards, professional employees, technical employ-ees, office clerical employees, and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Mann Road, Laredo, Texas, plantcopies of the attached notice marked "Appendix." 8Copies of said notice, on forms provided by theRegional Director for Region 23, after being dulysignedbyRespondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 23, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.8 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD "ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent, 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Team-sters,Chauffeurs,Warehousemen, Helpers andFood Processors Local Union No. 657, a/wInternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All production and maintenance employeesand truckdrivers employed by the Employerat its plant located on Mann Road, Laredo,Texas, excluding guards, professional em-ployees, technical employees, office clericalemployees, and supervisors as defined in theAct.ALAMO LUMBERCOMPANY(Employer)DatedBy(Representative)Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Dallas-BrazosBuilding,4thFloor, 1125Brazos Street,Houston, Texas 77002, Telephone713-226-4296.